Citation Nr: 0405115	
Decision Date: 02/24/04    Archive Date: 02/27/04	

DOCKET NO.  97-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an earlier effective date, prior to 
September 14, 1998, for the grant of service connection for 
ischemic heart disease. 

2.  Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Initially, the Board must determine which issues 
are before the Board at this time.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In October 1997, the Board remanded the claim of entitlement 
to service connection for a chronic low back disorder to the 
RO for additional development.  Since that time, the veteran 
has raised additional claims.  In September 1998, the veteran 
raised a claim seeking service connection for a heart 
disorder.  In a June 1999 rating determination, service 
connection for ischemic heart disease (sometimes referred to 
as the "heart disorder") was granted.  In June 1999, the 
veteran disputed the effective date of this award.  A 
statement of the case was issued in February 2000 and a 
statement from the veteran was received in April 2000.  This 
was accepted by the RO to be a timely substantive appeal.  
Accordingly, the issue of the earlier effective date 
regarding the award of service connection for the heart 
disorder is before the Board at this time.

In a June 2000 rating determination, entitlement to 
individual unemployability was granted.  The veteran was 
notified of this determination in July 2000.  As this claim 
has been granted, this issue is not before the Board at this 
time.  In September 2000, the veteran filed a claim seeking 
service connection for diabetes.  In July 2003, the veteran 
was notified that the claim of service connection for 
diabetes mellitus had been denied.  This issue has not been 
appealed.  Accordingly, it is not before the Board at this 
time.


FINDINGS OF FACT

1.  In March 1987, the veteran filed a claim seeking service 
connection for high blood pressure.  Service connection for 
hypertension was granted within a February 1988 rating 
determination.  The veteran was notified of this decision in 
March 1988.  The veteran failed to file a timely notice of 
disagreement to initiate an appeal from the February 1988 
rating decision.

2.  In July 1990, the veteran filed a claim seeking service 
connection for a heart disorder, characterized as an EKG 
abnormality.  Within a June 1991 rating determination, the 
veteran was service connected for a first-degree AV block.  A 
timely notice of disagreement to this rating determination 
was received in July 1991 and a statement of the case was 
issued by the RO in August 1991.  The veteran failed to file 
a timely substantive appeal to this statement of the case.  
Accordingly, the June 1991 rating determination became the 
final decision of the VA regarding the veteran's claim at 
that time.

3.  In July 1993, the veteran requested an increased 
evaluation in his service-connected hypertension.  The RO, in 
a March 1994, rating determination, denied the request for an 
increased evaluation for hypertension.  The veteran was 
notified of this decision in April 1994.  A timely notice of 
disagreement to this rating action was not received from the 
veteran.

4.  On September 14, 1998, the veteran petitioned to "re-
open" his claim regarding his heart disorder.  In a June 
1999 rating determination, service connection for ischemic 
heart disease was granted, effective September 14, 1998.

5.  The veteran's back problems following an injury in 
service constituted an acute and transitory condition that 
resolved without residual disability.

6.  The most competent medical evidence either fails to 
establish that the veteran currently has a back disability or 
indicates that the veteran's alleged back disorder is related 
to post-service injuries.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to September 14, 1998, for the award of service connection 
for ischemic heart disease have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

2.  Service connection for an alleged chronic low back 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board points 
out that, in the recent decision of Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the United States 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice should notify the veteran of: (1) the evidence 
that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained below, all of these requirements have 
been met in the instant case.   

Through the June 2001 and July 2003 communications from the 
RO to the veteran, (with the July 2003 letter specifically 
citing the Court decision in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)), multiple statements of the case, 
supplemental statements of the case, the Board's prior 
remand, as well as multiple communications between the RO and 
the veteran, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with his 
appeal, and the basis for the denial of the claims.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
information and evidence.

The Board also finds that the June 2001 and July 2003 letters 
satisfy the statutory and regulatory requirements that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the VA.  See Quartuccio, 16 Vet. App. at 186 (addressing 
the duties by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  In a July 2003 response, the veteran stated that 
he had no additional evidence to submit or for the VA to 
obtain.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In Pelegrini the Court also held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.    In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating actions on appeal and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of preadjudication notice in this case has not, 
in any way, prejudiced the veteran.  In this regard, it must 
be noted that these claims were filed well before the Court 
issued the Pelegrini decision.  The back disorder claim was 
filed before the enactment of the VCAA.  The veteran has been 
afforded multiple opportunities to provide evidence in 
support of his claims and there is no indication whatsoever 
that there is any outstanding relevant evidence that the RO 
has not already obtained or that any additional action is 
needed to comply with the duty to assist the veteran.  In 
this regard, there are multiple efforts by the RO to obtain 
pertinent medical records regarding the veteran's claims, 
including private medical records, VA medical records, and 
records from the Social Security Administration.  In response 
to the VCAA notice letter, the veteran has stated that he had 
no additional evidence to submit or for the VA to obtain.  
The Board must note the extensive efforts undertaken by the 
VA to assist the veteran with the development of his claims, 
including, but not limited to, multiple examination reports, 
successful efforts to obtain medical records, multiple 
statements of the case and supplemental statements of the 
case, and the Board's remand of October 1997.  Hence, the 
Board finds that any failure on the VA's part in not pursuing 
the VCAA notice requirements prior to the RO's initial 
adjudication of this claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal at this 
juncture.

II.  Earlier Effective Date

As noted above, the veteran was discharged from active 
service in February 1987.  In March 1987 the veteran filed a 
claim seeking service connection for high blood pressure.  
Within a February 1988 rating determination, service 
connection was awarded for hypertension.  The veteran was 
awarded a 10 percent evaluation from February 3, 1987.  He 
was notified of this determination in March 1988.  The 
veteran did not appeal the decision regarding the claim of 
service connection for hypertension to the Board.  
Accordingly, it became the final decision of the VA regarding 
the veteran's claim at that time.  38 U.S.C.A. § 7105(c).  In 
this regard, the Board must note that a notice of 
disagreement received from the veteran in June 1988 made 
reference only to filing an appeal regarding the claim of 
service connection for a low back disability.  No other claim 
was indicated.

In July 1990, the veteran sought service connection for a 
heart disorder, described at that time by the veteran as a 
"suspect EKG."  In a June 1991 rating determination, service 
connection was awarded for a first degree AV block, found to 
be noncompensable from July 6, 1990.  The veteran was 
notified of this determination and filed a timely notice of 
disagreement in July 1991.  A statement of the case 
addressing the issue of the evaluation of the service-
connected first-degree AV block was issued by the RO in 
August 1991.  The veteran did not file a timely substantive 
appeal to this statement of the case.  Instead, in October 
1992, the veteran made reference to disorders that had no 
reference to a heart disorder.  Accordingly, the June 1991 
rating decision became final.  

In July 1993, the veteran filed a claim seeking an increased 
rating in his hypertension disorder.  This claim was denied 
by the RO in the March 1994 rating determination.  The 
veteran was notified of this decision in April 1994.  Once 
again, the veteran did not file a timely notice of 
disagreement to this rating action.  Accordingly, it became 
the final decision of the VA regarding the veteran's claim at 
that time.

On September 14, 1998, the veteran requested to "re-open" 
the compensation claim regarding his heart disorder.  In a 
January 1999 rating action, the evaluation of the 
atrioventricular block, found to be noncompensable at that 
time, and the evaluation of hypertension, evaluated 10 
percent at that time, was continued.  However, within a June 
1999 rating determination, service connection for ischemic 
heart disease was granted.  This decision appears to have 
been based on a November 1998 VA examination.  

In a June 1999 notice of disagreement, the veteran indicated 
he disagreed with the effective date regarding his heart 
problems.  The veteran contends that there was enough medical 
information from his service medical records to show that he 
had heart problems since the time he was in service.  The 
veteran noted difficulties with blackouts and chest pain 
during service.  The veteran also noted that he applied for 
service connection for a heart condition in 1988 and was 
denied.

In written argument submitted in October 2002, it was 
contended that the veteran had originally filed his claim for 
service connection for ischemic heart disease with a service 
organization other than the Disabled American Veterans.  The 
veteran contended at this time that a copy of the original 
appeal was forthcoming and would be incorporated in the 
adjudication of the claim.  However, since October 2002, the 
veteran or his representative submitted no such 
documentation.

The veteran has made clear his contention that he believes 
that the grant of service connection for his heart condition 
should be effective when he first advanced his service 
connection claim in his original claim for VA compensation, 
received at the VA in March 1987.  However, the effective 
date for an award of service connection is governed by 
38 U.S.C.A. § 5110(a), which states that unless specifically 
provided otherwise, the effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for an increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application.  38 U.S.C.A. 
§ 5110(a) (emphasis added).  The date of entitlement to an 
award of service connection is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the date of receipt of claim, or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  The effective date of an award based on a 
claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  

While acknowledging the veteran's belief that an effective 
date prior to September 1998 is warranted, after reviewing 
the evidence the Board is compelled to conclude that the 
September 14, 1998, date assigned by the RO is proper under 
applicable laws and regulations pertaining to the effective 
dates for awards of VA benefits.  The record shows a series 
of rating determinations which became final in the absence of 
the veteran filing a timely notice of disagreement to these 
determinations or failing to file a timely substantive appeal 
to a statement of the case.  It appears that the recent final 
denial regarding the veteran's cardiovascular disorder was a 
March 1994 rating decision.  The record includes a copy of 
the RO letter to the veteran dated April 1994 that informed 
him of the denial of his claim.  The veteran's appellate 
rights were explained to the veteran at that time, including 
the necessity of filing a notice of disagreement within one 
year if he wished to appeal the denial to the Board.  
However, there is no correspondence received from the veteran 
within the one-year period after April 1, 1994, which 
expressed disagreement with the RO's denial of this claim.  
By statute, the decision became final.  38 U.S.C.A. § 
7105(c).

It is important to note that the RO's June 1999 rating that 
awarded the veteran service connection for ischemic heart 
disease was based, in large part, on medical opinions 
included within the November 1998 examination.  Simply 
stated, the eventual grant was based on evidence that did not 
exist at the time of the prior denials.  

The Board has carefully considered the veteran's contentions 
regarding his case, including his recent statements to the 
Board.  The veteran contends that he has had heart problems 
since the time he was discharged from the military.  However, 
within his first application for VA compensation, received in 
March 1987 (the date he is seeking service connection for his 
heart disorder), the veteran made no reference to a "heart 
disorder", instead noting that he was seeking service 
connection for high blood pressure.  The veteran was service 
connected for hypertension, as requested, by the RO at that 
time.  The veteran did not dispute this determination at that 
time and he did not seek to alter the decision until years 
after it became final.  

In is important to note that within most of the veteran's 
claims over many years, the RO responded to his requests in a 
positive manner, granting him service connection for 
hypertension when requested, for first degree AV block, when 
requested, and for a total rating. 

In sum, the preponderance of the evidence is against 
entitlement to an effective date prior to September 14, 1998, 
for the grant of service connection for ischemic heart 
disease.

III.  Entitlement to Service Connection for an alleged
Chronic Low Back Disorder

A review of service medical records indicates that in June 
1971, the veteran complained of a back injury.  Examination 
revealed a muscle spasm of the low back.  In October 1972, 
the veteran complained of pain in his back.  It was noted 
that the veteran had initially injured his back in a lifting 
incident in 1971.  It was indicated that his back pain was 
more noticeable when he performed heavy work or athletics.  

Physical examination at that time revealed a full range of 
motion.  There was no pain on exertion or flexion.  The 
impression indicated a questionable chronic back strain.  
X-ray studies at that time were normal.  The veteran was also 
seen in June 1973 for several complaints, including back 
pain.  X-ray studies in August 1973 indicated a lumbarization 
of S1.  In January 1974, the veteran was treated for 
complaints that included back pain.  Physical examination at 
that time, however, disclosed no tenderness.  X-ray films of 
the lumbosacral spine were reported to be negative.  The 
pertinent impression indicated chronic low back pain.  
Physical examination following this treatment disclosed a 
good range of motion with slight tenderness over the 
sacroiliac joints.  

In February 1974, the veteran again complained of low back 
pain.  He was referred to an orthopedic clinic with a 
provisional diagnosis of low back pain, etiology 
undetermined.

In March 1974, the veteran was examined in an orthopedic 
clinic.  Examination at that time disclosed a full range of 
motion with no evidence of tenderness.  X-ray studies at that 
time were reported to show spina bifida at S1.

In April 1974, the veteran was examined after he requested a 
review of his physical profile.  The examination revealed 
mild muscle spasm and fairly good range of motion.  In May 
1974, the veteran requested a profile change.  It appears to 
be indicated at this time that the veteran desired to run in 
a track meet, requiring a profile change.  The impression of 
the examiner at that time revealed low back pain of dubious 
severity.

In 1975, the veteran again complained of back pain.  A 
lumbarization at S1 was indicated.  During an examination 
performed in July 1979 and August 1982, the veteran's spine 
was described as being normal.

Following military service, the veteran, in March 1987, filed 
a claim seeking service connection for a back injury.  The 
veteran noted that he injured his back in June 1971 and 
September 1975.  On VA examination in August 1987, no spasms 
or atrophy of the lumbar spine were found.  The veteran was 
able to forward bend to within 3 inches from the floor.  
X-ray studies of the lumbosacral spine and pelvis were 
interpreted as being normal.  A report of a radiological 
examination of the lumbosacral spine obtained in February 
1988 by the VA describes the lumbar spine as being 
radiographically normal.

On examination in January 1989, physical examination 
disclosed full range of motion in the lumbar spine.  No 
muscle loss or atrophy was noted.  The veteran's gait was 
described as being normal.  The pertinent diagnosis indicated 
lumbosacral strain.

In November 1989, the Board denied the veteran's claim for 
service connection for an acquired back disorder.  In a 
rating decision in August 1996, it was determined that new 
and material had been submitted to reopen this claim.  The 
Board concurred with this determination in an October 1997 
decision.  Accordingly, the Board will address this issue on 
a de novo basis.

Additional records include a privately conducted X-ray of the 
spine in January 1992 that was interpreted as showing a 
normal lumbosacral spine.  Private magnetic resonance imaging 
(MRI) testing in April 1996, however, showed mild to moderate 
inferior neuroforaminal compromise at the left L5-S1 
intervertebral disc space secondary to a degenerated disc and 
broad-based annular disc bulge.  Mild inferior neuroforaminal 
narrowing was present involving the right side at this level.

A May 1996 private medical report indicates treatment for a 
back injury in February 1996, well after the veteran's 
discharge from military service.  Low back pain with lumbar 
stenosis at L5-S1, with a bulging disc at L4-5, demonstrated 
by MRI scan was indicated.

At the June 1997 videoconference hearing, the veteran 
reiterated his contention that his back disorder originated 
in service.  The veteran stated that in the initial years 
following separation from service, he was employed by the 
postal service from 1988 through 1992 and that they had 
medical records pertaining to his back.  He reported that he 
had been unable to obtain copies of these records. [Hearing 
transcript, pgs. 12 and 21.]

In October 1997, the Board remanded this case to the RO for 
additional development, including records from the United 
States Postal Service.  A VA examination was also requested.  
Additional private and VA medical records were obtained, 
including medical records from the United States Postal 
Service.  A report dated February 1996 indicates a post-
service back injury while the veteran was emptying two 44-
gallon trashcans.  Mild tenderness over the lower back was 
noted.  

A Social Security Administration (SSA) determination dated 
September 1998 found the veteran to have a compression 
fracture of L5 with fibrosis and reduction in thickness of 
the disc between L5-S1 with spondylolisthesis at L4-5.  It 
was found that his back impairment substantially limited his 
ability to stand and walk.  It was also noted the veteran 
wasn't able to work due to this and other disabilities not at 
issue before the Board at this time.

On VA examination in February 1999, it was noted that the 
veteran had a multiplicity of complaints.  At this time, it 
was contended that in June 1971 the veteran injured his back 
while lifting a table in a mess hall.  The veteran also noted 
injuries to his back while working for the Postal Service 
from 1988 to 1992 and as a custodian at a school from 1994 
until 1996.  Injuries to the veteran's back were noted in 
1995 and 1996.  

Physical examination revealed a normal curvature of the 
spine.  No swelling, dislocation, or muscle spasms were 
detected.  It was indicated that the examiner had reviewed 
the veteran's claims folder, including prior orthopedic 
examinations and imaging studies.  The examiner, a specialist 
in orthopedic surgery, stated, in pertinent part:

In general, the veteran has a 
multiplicity of complaints which could be 
attributed to [a generalized arthritic 
condition or possible polymyositis].  
However, clinically, I am unable to find 
any objective orthopedic findings to 
support any of his complaints.

In undated notation, the RO notes that the recent VA 
examination did not meet the requirements of the Board's 
remand in this case.  The case was returned to the examiner 
in order to correct this deficiency.  In a March 2000 
addendum, the physician who previously evaluated the veteran 
in February 1999 noted that he had had the opportunity once 
again to review the veteran's claims folder.  The examiner 
concluded that he was unable to find any objective findings 
to support any of the veteran's complaints.  It was found 
that, objectively, the veteran did not have a back disorder 
to give him any pain.  Accordingly, regarding the question of 
whether the veteran's back disorder is the result of his 
military service, the examiner concluded that the veteran did 
not have a back disorder.

Additional medical records were obtained by the RO, noting 
the veteran's complaints for a series of disorders not at 
issue before the Board at this time.  In a statement received 
at the RO in August 2001, the veteran reiterated his 
contention that he injured his back during his military 
service.  In an August 2001 report of contact, the veteran 
requested that his appeal regarding the claim of service 
connection for a back disability be moved forward to the 
Board.  In written argument submitted by the veteran's 
representative in October 2002, it was contended that an 
acute injury to the veteran's back during service would not 
require a permanent assessment from a hospital commander.

In July 2003, the veteran stated he had no additional 
evidence to submit or for the Department to obtain.  It was 
requested that the case be returned to the Board without 
further rating board consideration.  In written argument 
submitted by the veteran's representative in September 2003, 
no additional evidence was cited.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  The veteran was seen 
for low back pain in service many years ago.  However, 
significant medical records following the veteran's discharge 
from active service failed to indicate a chronic back 
disability.  Several service medical records, as described 
above, following the veteran's treatment for a back disorder 
failed to indicate a back disability.

One of the critical questions in the case is whether the 
veteran has a back disability.  In evaluating the probative 
value of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that the VA medical opinion of February 1999, 
is entitled to great probative weight.  The examiner has had 
the opportunity to review the veteran's claims folder, 
including medical studies and reports noting the nature and 
extent of the veteran's alleged back disorder.  Following a 
detailed evaluation, the examiner was unable to find 
objective evidence of a back disorder.  The Board finds that 
such a conclusion, supported by a detailed review of the 
veteran's claims file is entitled high probative value.

The Board finds that the medical evidence that indicates the 
existence of a back disorder is entitled to limited probative 
weight.  The medical evidence that indicates a back 
disability appears, in most part, to be based on the 
veteran's subjective complaints.  Medical studies indicating 
some form of back disorder do not necessarily indicate a back 
disability.  Significantly, the examiner who evaluated the 
evidence in February 1999 has had the opportunity to review 
this evidence twice.  

With regard to the indications of a back injury or back pain 
during the veteran's military service, the Board finds that 
the veteran's alleged back injury in service was an acute and 
transitory event that resolved without residual disability.  
Evaluation of the veteran's back following this treatment 
failed to note a back disorder.  The fact that a detailed 
medical evaluation performed in February 1999 does not 
indicate the existence of a back disorder also supports this 
determination.  

For a showing of a chronic disease in service, such as a 
chronic back disability, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish a chronic condition that 
could be linked to service.  When the fact of chronicity in 
service is not adequately supported, as in this case, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  The fact that competent 
medical providers have been unable to find objective evidence 
of a back disorder does not support the conclusion that the 
veteran's alleged back disorder can be reasonably associated 
with an injury to service that occurred many years ago.  

Regarding the critical question of whether the veteran 
currently has a back disorder, upon review of all evidence, 
including the determination of the Social Security 
Administration, the Board finds that the preponderance of 
medical evidence is against the determination that the 
veteran has a back disability.

Even if the Board were to assume that the veteran has a back 
disability at this time, the Board finds that the medical 
evidence of record would support the determination that such 
a disability, if it existed, is not related to the veteran's 
military service from many years ago.  In this regard, the 
Board must note extensive evidence indicating post-service 
back injuries.  Evidence of record obtained since the Board 
remanded this case to the RO clearly indicates a series of 
post-service back injuries that have no relationship to the 
veteran's military service.  Such evidence only provides 
negative evidence against the claim that his current alleged 
back disorder is related to his military service.  Clearly, 
the VA medical opinion of February 1999 would not support the 
determination that the veteran has a back disorder related to 
his military service.  Service medical records and post-
service medical records failing to find objective evidence of 
back disorder would also not support the veteran's claim.  
Importantly, within treatment for the post-service back 
injuries, the veteran made little, if any, reference to his 
military service or to a back injury during his military 
service.  Such facts provide negative evidence against the 
claim.

With regard to the veteran's own contention that his back 
disability is the result of an injury in service many years 
ago, the Court has made clear that a layperson is not 
competent to provide evidence in matters requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5(1992).  The veteran is a layperson, and lacks the medical 
expertise for his opinion in this matter to be competent 
evidence.  Simply stated, the veteran is not qualified to 
diagnose himself with a back disorder and then associate this 
back disorder to a single injury or injuries many years ago.  
Medical evidence indicating multiple post-service injuries 
only provides negative evidence against the veteran's claim 
that his current back disability can be reasonably associated 
with his military service.  As the preponderance of the 
evidence is against this claim, it must be denied.


ORDER

An effective date earlier than September 14, 1998, for the 
award of service connection for ischemic heart disease is 
denied.

Entitlement to service connection for a chronic back disorder 
is denied.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



